Case: 17-60176      Document: 00514238173         Page: 1    Date Filed: 11/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                      No. 17-60176                               FILED
                                                                         November 15, 2017
                                                                            Lyle W. Cayce
RICKY RONNELL EWING,                                                             Clerk

                                                 Plaintiff-Appellant

v.

DENSTINY RICHIE, Nurse; LATRINA GAMBLE, Correctional Officer;
PORCHIA JOHNSON, Correctional Officer,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:16-CV-90


Before SMITH, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       Ricky Ronnell Ewing, Mississippi prisoner # 34353, moves for leave to
proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
§ 1983 complaint. The district court denied Ewing leave to proceed IFP on
appeal, certifying that the appeal was not taken in good faith because Ewing
had not sought review of any issue that was arguable on its merits.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60176     Document: 00514238173     Page: 2   Date Filed: 11/15/2017


                                  No. 17-60176

      Ewing pleads his indigency but does not challenge any legal aspect of the
district court’s disposition of his § 1983 complaint or the certification that his
appeal is not taken in good faith. Accordingly, he has abandoned the critical
issues of his appeal. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987). Thus, the appeal lacks arguable merit and
is therefore frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Ewing’s motion for leave to proceed IFP on appeal is DENIED, and his appeal
is DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th
Cir. 1997); 5TH CIR. R. 42.2.




                                        2